Name: 76/786/EEC: Commission Decision of 20 September 1976 recognizing the scientific character of the apparatus known as 'Vacuum evaporation apparatus Edwards 306'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-10-06

 Avis juridique important|31976D078676/786/EEC: Commission Decision of 20 September 1976 recognizing the scientific character of the apparatus known as 'Vacuum evaporation apparatus Edwards 306' Official Journal L 273 , 06/10/1976 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 2 P. 0157 +++++( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 20 SEPTEMBER 1976 RECOGNIZING THE SCIENTIFIC CHARACTER OF THE APPARATUS KNOWN AS " VACUUM EVAPORATION APPARATUS EDWARDS 306 " ( 76/786/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS BY LETTER DATED 4 JUNE 1976 THE FRENCH GOVERNMENT REQUESTED THE COMMISSION TO DETERMINE WHETHER OR NOT THE APPARATUS KNOWN AS " VACUUM EVAPORATION APPARATUS EDWARDS 306 " SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS A COPY OF THAT REQUEST AND THE ATTACHED DOCUMENTATION WAS SENT TO THE MEMBER STATES ON 23 JUNE 1976 ; WHEREAS THE EXAMINATION OF THIS DOCUMENTATION SHOWED THAT THE SAID APPARATUS IS ESPECIALLY DESIGNED FOR THE PREPARATION OF SAMPLES FOR EXAMINATION BY ELECTRON MICROSCOPE , AND THAT IT IS ABVIOUSLY INTENDED FOR APPLICATION IN THE FIELD OF SCIENTIFIC RESEARCH ; WHEREAS NO MEMBER STATE HAS IN THE TWO MONTHS FOLLOWING THAT DATE SENT AN UNFAVOURABLE CHARACTER TO THE APPARATUS CONCERNED ; WHEREAS IN ACCORDANCE WITH THE PROVISIONS OF ARTICLES 4 ( 4 ) AND 5 OF REGULATION ( EEC ) NO 3195/75 THE CONDITIONS NECESSARY FOR THE APPARATUS TO BE CONSIDERED AS BEING A SCIENTIFIC APPARATUS ARE DEEMED TO BE MET , HAS ADOPTED THIS DECISION : ARTICLE 1 THE APPARATUS KNOWN AS " VACUUM EVAPORATION APPARATUS EDWARDS 306 " IS HEREBY CONSIDERED TO BE A SCIENTIFIC APPARATUS . ARTICLE 2 THE DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 SEPTEMBER 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION